OPINION OF THE COURT
Per Curiam.
Order entered October 29, 1986 insofar as appealed from *382reversed, with $10 costs, motion denied, and plaintiffs first cause of action is reinstated.
If, as alleged, defendant requested that plaintiff provide medical services to defendant’s 19-year-old son and the son was unemancipated at the time of his hospitalization, liability for the reasonable value of the medical services rendered would properly be imposed upon the defendant (see, Family Ct Act §413; McGuire v Hughes, 207 NY 516, 521; Clifton Springs Sanitarium Co. v Watkins, 130 AD2d 944; Albany Med. Center Hosp. v Johnston, 102 AD2d 915). Thus, it was error for the court below to dismiss the first cause of action at this early stage in the context of a CPLR 3211 (a) (7) motion.
Sandifer, J. P., Parness and Miller, JJ., concur.